 


110 HRES 1161 IH: Encouraging State and local governments to establish plastic bag recycling programs.
U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
2d Session
H. RES. 1161 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2008 
Mrs. Lowey submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Encouraging State and local governments to establish plastic bag recycling programs. 
 
 
Whereas it is estimated that residents of the United States use approximately 100,000,000,000 plastic bags per year, but only an estimated 0.6 percent of such bags will be recycled; 
Whereas the production of plastic bags and film plastic worldwide uses over 12,000,000 barrels of oil per year, accounting for more than 4 percent of the world's total oil production; 
Whereas the Environmental Protection Agency has found that the average plastic bag takes up to 1,000 years to decompose; and 
Whereas because plastic bags do not easily biodegrade, such bags ultimately break down into smaller pieces that contaminate soil and waterways and cause injury, illness, or death to animal and marine life: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes voluntary recycling programs initiated at retail locations throughout the country and supports the expansion of such programs;
(2)commends those State and local governments that have taken steps to establish or require plastic bag recycling programs; and 
(3)encourages State and local governments to continue to pursue such recycling programs. 
 
